Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 1 of 27




                      Exhibit B
           Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 2 of 27


From:
To:
Subject:




From:

To:
Subject:




---------- Forwarded message ---------
From: Joshua Fineman (BLOOMBERG/ NEWSROOM:) <jfineman@bloomberg.net>
Date: Tue, Aug 22, 2017 at 8:18 AM
Subject: Re:Fwd: Fresenius/NxStage: Hemodialysis Machine Overlap, Negative Customer Reaction, Lack of Clear Fix,
Drive Antitrust Risk
To:


tks
From:                        At: 08/22/17 11:17:39
To: JO                      G/ NEWSROOM: )
Subject: Fwd: Fresenius/NxStage: Hemodialysis Machine Overlap, Negative
Customer Reaction, Lack of Clear Fix, Drive Antitrust Risk

        ---------- Forwarded message ----------
        From: The Capitol Forum <editorial@thecapitolforum.com>
        Date: Tue, Aug 22, 2017 at 8:00 AM
        Subject: Fresenius/NxStage: Hemodialysis Machine Overlap, Negative Customer
        Reaction, Lack of Clear Fix, Drive Antitrust Risk
        To:




           Web Version | Update preferences | Unsubscribe
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 3 of 27




 Fresenius/NxStage: Hemodialysis Machine Overlap, Negative
 Customer Reaction, Lack of Clear Fix, Drive Antitrust Risk

 Vol. 5 No. 284 - August 22, 2017 - Click here to access our library.

 Deal Update

 On August 7, 2017, Fresenius Medical Care announced an agreement to acquire NxStage Medical,
 Inc. in an all-cash transaction valued at about $2 billion.

 NxStage and Fresenius market the only two hemodialysis machines FDA-approved for home use,
 and interviewed dialysis provider customers express concern about the combination’s impact on
 competition. Although the parties may contend that the Fresenius product is a competitively
 insignificant, distant substitute for the NxStage machine, or that entry would address competitive
 issues, these arguments will each face obstacles.

 The transaction may also raise concerns in the broader market for hemodialysis machines, where
 Fresenius occupies a dominant position in-clinic. Although NxStage’s share of an all-machine market
 is small, the company projects that home hemodialysis adoption will grow substantially. And because
 this growth would come primarily at Fresenius’ expense, current shares may understate NxStage’s
 future competitive significance and competitive interaction with Fresenius.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 4 of 27


 If the FTC views the deal as lessening competition in an all-hemodialysis machine market, the deal
 is effectively unfixable. Even a remedy to address overlap in the narrowly defined home
 hemodialysis machine market—presumably involving divestiture of the Fresenius 2008K@Home
 machine (the “Baby K”)—would encounter logistical, commercial, and competitive roadblocks.

 Ultimately, given structural issues in multiple relevant product markets, negative customer reaction,
 and a lack of a clear fix, the Fresenius/NxStage deal faces at least moderate antitrust risk.

 “We are confident that [the transaction] would be procompetitive for consumers and patients,” a
 Fresenius Medical Care spokesperson says. NxStage did not respond to a request for comment.

 In-depth: Home Hemodialysis Machine Market

 In-center hemodialysis, peritoneal dialysis, and home hemodialysis. Patients with end-stage
 renal disease (ESRD), or kidney failure, generally opt to pursue dialysis treatment—a typically
 thrice-weekly process through which a dialysis machine effectively serves as an artificial kidney.

 Of the approximately 470,000 Americans currently in dialysis treatment, roughly 88% opt for in-
 center hemodialysis. The remaining 12% choose a home therapy—10% opt for peritoneal dialysis
 and 2% for home hemodialysis. Although the home hemodialysis population has grown from 0.8% of
 all patients in 2006, the segment remains relatively small, including fewer than 10,000 Americans.

 NxStage, nonetheless, estimates the global home hemodialysis market at about $300 million.
 Despite education and reimbursement hurdles, NxStage investor materials project a 10 to 15%
 home hemo penetration target and an eventual market size exceeding $1 billion.

 Fresenius and NxStage market only two hemodialysis machines FDA-approved for home use.
 Fresenius (2008K@Home) and NxStage (System One) manufacture and market the only two
 hemodialysis machines FDA-approved for use in the home setting. “For home hemo, your options
 are the Fresenius Baby K or the NxStage machine—they own the market,” explains Richard
 Tagliagambe, director of purchasing at Atlantic Dialysis Management.

 NxStage is the clear market leader in home hemodialysis. “NxStage probably makes up 80%, 85%
 of the market in the United States because it’s much easier, portable, lighter—it favors patients to go
 home,” says Robert Lockridge Jr., a former Medical Director of the University of Virginia’s Lynchburg
 Dialysis Facility, and dialysis machine expert. Fresenius’ 2008K@Home occupies the remainder of
 the home market. In the company’s 2016 annual report, Fresenius indicates that about 22% of home
 hemodialysis patients worldwide use Fresenius products. However, this number may overstate
 Fresenius’ share in the U.S. market, where, according to one industry source, the Baby K occupies
 just a single-digit share.

 Home hemodialysis machines are very likely a relevant product market. Home hemodialysis
 machines lack any clear substitute and are very likely a relevant product market.

 Although the majority of home dialysis involves peritoneal dialysis, PD is a fundamentally different
 form of treatment than hemodialysis, typically available to patients with some residual kidney
 function. As evidenced by the 90% hemodialysis adoption rate, PD is oftentimes a poor option and is
 a relatively short-term fix in many cases. In evaluating the issue in 2013 (Baxter/Gambro), the EC
 concluded that “a small but significant increase in the price of HD products would be unlikely to
 induce a significant number of customers to switch to PD to treat chronic patients, and vice-versa.”

 In-clinic hemodialysis machines are likewise poor options for home hemodialysis, due to size,
 resource usage, and lack of FDA indication for home use. In fact, interviewed industry sources do
 not report any home use of machines not FDA indicated for the home setting. “There are a lot of
 regulatory, medical, legal reasons that you wouldn’t do that—you wouldn’t use something that
 doesn’t have approval,” says a Chief Medical Officer of a mid-sized U.S. dialysis provider.

 Put simply, a hypothetical monopolist of home hemodialysis machines could very likely raise prices
 profitably without substantial diversion to peritoneal dialysis or in-clinic hemodialysis machines. The
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 5 of 27


 Fresenius/NxStage combination, then, may be an effective merger to monopoly in what is very likely
 a valid product market.

 Some negative customer reaction. Given this market structure, some interviewed dialysis provider
 customers express broadly negative views of the transaction’s competitive implications.

 “It would be a concern for me,” says Atlantic Dialysis’ Richard Tagliagambe. “If one company literally
 dominates the entire market it makes it a little bit more difficult from a provider standpoint to keep
 that profit margin consistent,” Tagliagambe adds.

 To be clear, dialysis providers occupy an unusual position, as both customers of, and competitors to,
 Fresenius, which treats about 38% of U.S. dialysis patients. In fact, Fresenius’ market-leading
 position in both machines and services could exacerbate competitive issues, as a post-merger price
 increase on home hemodialysis machines would benefit both the company’s products segment and
 —by raising its dialysis provider rivals’ costs—its services segment as well.

 “I foresee them using this as an added advantage over the competitor,” says Tagliagambe. “Those
 are the only two technologies, so if I’m Fresenius and I own it all and now I’m DaVita and I want to
 bring a patient to home dialysis, you’ll need to be very creative in your approach as it opens the
 opportunity to drive contracts to a premium,” Tagliagambe adds.

 The CMO of the mid-sized U.S. dialysis provider likewise expresses concerns about the transaction.
 “You have two organizations that corner a market, so that’s absolutely a concern as you move
 forward,” says the CMO. “You want to make sure that there is reasonable capacity and somebody
 hasn’t cornered the market on a product,” the CMO adds.

 To be clear, customer reaction to the transaction has not been universally negative. For example, on
 an August 9 earnings call, American Renal Associates CEO Joseph A. Carlucci said: “With regard to
 the transaction, I think that it might be actually good for the industry, because in my view, at least, it
 will—NxStage has always done a good job. We use NxStage machines for sure. But with Fresenius,
 I would hope that there's more capacity in the manufacturing area, which potentially could lead to
 better pricing in the future.”

 Competitive effects: parties may argue that machines do not compete closely, Baby K
 competitively insignificant. To overcome market structure and customer reaction issues, the
 parties will presumably rely on two arguments: competitive effects and entry.

 On effects, the parties will likely argue—with some basis in fact—that although the System One and
 2008K@Home are the only two hemodialysis machines FDA-approved for home use, the Fresenius
 2008K@Home occupies a competitively insignificant market position, and is generally a distant
 substitute for the NxStage product.

 Fundamentally, the Baby K is simply a slightly modified version of Fresenius’ in-center 2008K²
 machine. The NxStage System One, by contrast, is much smaller, and sufficiently portable that
 home dialysis patients may travel with the device. “The technology is totally different. One is an in-
 center machine, made into a home machine, one is a machine that was designed totally for home
 dialysis,” says Lockridge.

 Portability issues aside, the Baby K uses bicarbonate dialysate, which requires a water treatment
 system and certain plumbing and electrical modifications to the home. The NxStage, by contrast,
 uses lactate dialysate and requires only a grounded electrical outlet, or connection to a water source
 and hose.

 As a result, clinics and patients—including Fresenius clinic patients—largely choose the System
 One. And given the 2008K@Home’s drawbacks, the parties may argue that the Baby K, despite its
 home indication, is competitively insignificant in the home market. “85% of the patients that are on
 home dialysis today in the Fresenius-owned patients, they’re using NxStage. So that tells you right
 there—the people that own the machine are not even selling it or using it,” Lockridge adds.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 6 of 27


 Fundamentally, the Fresenius machine occupies a relatively minor position in the home hemodialysis
 market. In that same respect, Fresenius continues to market the Baby K, including to non-Fresenius
 providers. Customer reaction is largely inconsistent with the idea that the combination would not
 diminish competition. And more generally, the argument that the only two products in a product
 market do not actually compete, or otherwise constrain one another’s pricing—although plausible—is
 typically an uphill climb.

 Entry plausible, but timeliness, likeliness unclear. The parties may also argue that entry to the
 home hemodialysis machine market would alleviate potential adverse competitive effects.

 In the near-term, the most likely entrant to the home market is Outset Medical’s Tablo, which is FDA-
 approved for clinic and hospital settings and currently in an IDE trial, seeking FDA clearance for a
 home indication. Outset has attracted significant funding from Warburg Pincus and others, and the
 Tablo is viewed as a much closer potential competitor to NxStage’s System One than is the
 Fresenius 2008K@Home. Industry sources offer varying projections on timing for Tablo’s potential
 entry to the market, with late 2018 viewed as the earliest window, and 2019 relatively more likely.

 A second potential entrant is Quanta Dialysis Technologies, which in January 2015 won a CE mark
 (EU) for its SC+ product in the home setting. Although the SC+ is currently in commercial use in the
 United Kingdom, and the EU approval could expedite the FDA process, the company does not
 appear to have publicly announced, or taken concrete steps toward, U.S. entry. Quanta’s entry in the
 U.S. market, even with the benefit of a CE mark, would likely be a two-year proposition, at least.

 In a highly regulated industry with unclear commercial prospects, however, entry is never a fait
 accompli—even with the benefit of ex-U.S. regulatory approval or ongoing U.S. clinical trials. Baxter,
 for example, won a CE mark for its Vivia home hemodialysis machine in December 2013, and it
 began U.S. clinical trials on the product in March 2016. Just three months later, however, the
 company announced that it would abandon U.S. entry and exit the European market, given
 reliability and cash flow issues.

 Ultimately, entry to the home hemodialysis market is high risk, and, as the Baxter situation
 demonstrates, an uncertain proposition. And from a timing perspective, 2019 appears to be the most
 likely timeframe for new entry—well after the instant transaction is expected to close, and potentially
 insufficiently timely to counteract any increase in post-merger market power.

 Given Fresenius’ dominant share, potential NxStage growth, deal may raise issues in an all
 dialysis machine market. Home issues aside, the merger may also raise issues in a more broadly-
 defined, all-dialysis machine market.

 Fresenius is dominant in the U.S. market, manufacturing more than 84% of dialysis machines sold
 in 2016—a slight downtick from reported 93% shares in 2015 and 2014. The company’s 2008 series
 is currently the leading U.S. dialysis system, with more than 129,000 units in use in 2016.

 Hemodialysis machines for chronic ESRD patients, including in-center and home, may also
 constitute a valid product market. The machines lack any real substitute (including peritoneal dialysis
 machines), and a hypothetical monopolist of such machines could very likely raise prices profitably.

 To be clear, the NxStage System One, primarily used in-home, and the Fresenius 2008T and
 2008K², used mainly in-center, may not compete closely head-to-head. However, as NxStage works
 towards shifting 10 to 15% of U.S. dialysis patients to home hemodialysis, almost all that growth
 would come at in-center’s expense. And because Fresenius is dominant in-center, almost all of
 NxStage’s expansion would come at Fresenius machines’ expense. Furthermore, even if the
 machines are not close substitutes, the Fresenius 2008 series—the clear market leader in-center—
 and the NxStage System One—the clear market leader in-home—may compete on quality and
 innovation dimensions, geared at convincing doctors and patients to choose the modality, and clinics
 to ultimately purchase the machines.

 In an all-hemodialysis machine market, Fresenius reports an 84% 2016 U.S. share. Assuming
 NxStage’s share of all machines is 1.6% (80% of the 2% home hemodialysis market), combining the
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 7 of 27


 two firms will increase HHI roughly 270 points—a substantial concentration increase in an already
 highly concentrated market. However, because Fresenius benefits from a captive market for its
 machines at its centers, the relevant market may involve sales only to non-Fresenius providers, in
 which case the deal may increase an all-dialysis machine market HHI by between 100 and 200
 points.

 Importantly, to the extent the company’s projections of a 10 to 15% home hemodialysis adoption rate
 prove accurate, NxStage’s current share will understate the company’s future competitive
 significance, and interaction with Fresenius. Despite a relatively small increase in current market
 concentration, a dominant player in machines and services acquiring a disruptive, potentially
 maverick competitor is a scenario that may raise FTC concerns.

 Fix would face certain logistical, commercial, competitive roadblocks. If the FTC concludes
 that the transaction would lessen competition in an all-hemodialysis machine market, the problem is
 not amenable to a structural fix. The System One generated about 74% of NxStage’s revenue in
 2015, and the unit’s sale would almost certainly eliminate Fresenius’ rationale for pursuing the deal.

 Fresenius’ North American dialysis products segment generated $904 million in 2016 revenue.
 Although this segment includes non-machine products such as dialyzers, solutions, and drugs,
 divesting a significant portion of a $904 million business in order to acquire a company with $366
 million in revenue is, from Fresenius’ perspective, almost certainly a poor trade.

 Even in the event that only the home hemodialysis machine market is an issue, a divestiture solution
 may prove complicated. To be clear, the 2008K@Home is in limited usage, faces limited growth
 prospects, and is, in and of itself, a sufficiently small percentage of Fresenius’ products segment that
 divesting the machine would have little to no impact on the deal rationale.

 Logistically, however, it is not clear that Fresenius could easily divest the Baby K. Fresenius’ 2008
 series includes three models: the 2008T, the 2008K², and the 2008K@Home. The Baby K, however,
 is effectively the exact same machine as its larger counterparts. “It’s an identical version, only thing
 that’s different is it’s literally shorter—that’s it,” says Tagliagambe, adding “literally piece for piece
 each component is identical.” “The platform for the Fresenius Baby K is really a 2008K machine—it’s
 dressed up, but it’s the same machine,” adds Lockridge.

 Put differently, not only is the 2008K@Home not a demonstrably autonomous, easily segregable
 business unit, but from manufacturing, marketing, and maintenance perspectives, it is not clear that
 Fresenius could actually divest the model, while leaving the rest of its 2008 series line untouched.
 Attracting a buyer that would restore price, quality, and innovation competition in the home market,
 while, by virtue of acquiring the platform, manufacturing, and technology related to the
 2008K@Home, not enter into very direct competition with Fresenius in the in-clinic market, could
 prove difficult. This is especially the case given that Fresenius may argue during the review’s early
 stages that the 2008K@Home is competitively insignificant, raising questions around whether and
 how a divestiture buyer could realistically present a viable business plan to acquire and compete
 effectively with the product post-acquisition.

 To be clear, the 2008K@Home business is relatively marginal, and its divestiture could, in theory,
 both restore competition and maintain deal rationale. In practice, however, logistical, commercial,
 and competitive obstacles may complicate any fix—especially with an FTC that has grown
 increasingly skeptical of creative, high-risk settlement proposals and that views competitive issues in
 health care markets as warranting the strictest possible scrutiny.

 Merger agreement’s litigation carve-out places reliance on substantial break fee. At the end of
 the day, market structure and concentration issues, coupled with barriers to a structural fix, mean
 that the Fresenius/NxStage deal faces at least moderate antitrust risk. And the merger agreement’s
 terms may exacerbate this risk even further.

 The agreement, although obligating both parties to use reasonable best efforts to obtain antitrust
 clearance, provides an explicit litigation carve-out, stating that: “In no event shall the Parent
 [Fresenius] be obligated to (i) litigate against a Governmental Entity.” Given structural and remedy
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 8 of 27


 issues around the deal, this language may signal that in the event of an FTC full-stop challenge, the
 parties are unlikely to put the agency to its proof in court.

 That said, the agreement does provide for a $100 million reverse termination fee, payable in the
 event the parties are unable to obtain antitrust clearance by the August 7, 2018 end date. This
 above-market reverse break fee, although indicating that the seller views the transaction as high-
 risk, does provide Fresenius an additional incentive to win clearance.




 The Capitol Forum is a subscription news service providing                            1233 20th St. NW
 comprehensive coverage of competition policy and in-depth market                 Washington, DC, 20036
 and political analysis of specific transactions and investigations.                      202-601-2300

 By using our email delivery service, you acknowledge and agree
 that, in order to ensure electronic delivery accuracy and copyright
 compliance, we may use electronic delivery software, which may
 forward to us certain technical data and newsletter usage
 information from any computer that opens this email. We will not
 share this information with anyone outside the company, nor will we
 use it for any commercial purpose.

 © 2017 by The Capitol Forum. The contents of this email and any
 proprietary content it enables you to access are copyrighted by The
 Capitol Forum. Recipients shall not directly or indirectly reproduce,
 download or otherwise distribute (in print, electronic, or intranet
 format) this content without prior written permission from The
 Capitol Forum. Unauthorized reproduction or distribution is a
 violation of Federal Copyright Law.

 Edit your subscription | Unsubscribe
           Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 9 of 27


From:
To:
Subject:




From:

To:
Subject:




---------- Forwarded message ---------
From: Joshua Fineman (BLOOMBERG/ NEWSROOM:) <jfineman@bloomberg.net>
Date: Wed, Nov 8, 2017 at 1:14 PM
Subject: Re:Fwd: AT&T/Time Warner: DOJ Demands CNN Sell-Off, Potentially Forcing AT&T Decision in Next Several
Weeks
To:


tks


To contact me please call 212-617-8953 work 917-402-6904 cell

From:                        At: 11/08/17 16:11:05
To: JO                      G/ NEWSROOM: )
Subject: Fwd: AT&T/Time Warner: DOJ Demands CNN Sell-Off, Potentially
Forcing AT&T Decision in Next Several Weeks

        ---------- Forwarded message ----------
        From: The Capitol Forum <editorial@thecapitolforum.com>
        Date: Wed, Nov 8, 2017 at 12:40 PM
        Subject: AT&T/Time Warner: DOJ Demands CNN Sell-Off, Potentially Forcing AT&T
        Decision in Next Several Weeks
        To:




           Web Version  | Update preferences  | Unsubscribe
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 10 of 27




  AT&T/Time Warner: DOJ Demands CNN Sell-Off, Potentially
  Forcing AT&T Decision in Next Several Weeks

  Vol. 5 No. 373 - November 8, 2017 - Click here to access our library.

  DOJ Update

  The DOJ is demanding AT&T sell off CNN before clearing the Time Warner purchase, which could
  force AT&T to decide as soon as the next several weeks whether to agree to the divestiture or
  prepare to defend itself against a government lawsuit to block the deal, a source familiar with the
  matter said.

  Negotiations between the DOJ and AT&T are fluid, and new developments could change the
  trajectory of the discussions and timing, the source said.

  The DOJ’s demand could raise concerns about the department’s motivations in light of President
  Trump’s threats to clamp down on media criticism of his administration, and his singling out of CNN’s
  coverage as particularly unfair.

  But in making the divestiture demand, new antitrust chief Makan Delrahim could be considering well-
  established antitrust theories of harm, such as input and customer foreclosure.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 11 of 27


  The political argument also could be more difficult to make if the DOJ, as CNBC originally reported,
  more broadly is demanding AT&T sell off Turner Broadcasting, which, in addition to CNN, includes
  TNT, TBS, Adult Swim and Turner Classic Movies. Turner contributed about $11.3 billion to Time
  Warner’s total 2016 revenue of $29.3 billion.

  Until recently, the DOJ in its discussions with AT&T had demanded primarily behavioral conditions to
  ensure AT&T’s MVPD and wireless competitors could buy Time Warner programming on fair and
  reasonable terms.

  But Delrahim said in a recent speech that he generally did not favor behavioral remedies because
  they required too much oversight from the DOJ.

  The change in DOJ’s demands has thrown off AT&T’s schedule for consummating the transaction.
  AT&T CFO John Stephens reportedly told participants in a New York City financial conference
  Wednesday that the timing of the deal’s closing, which the company had said would be done by
  year’s end, is now “uncertain.”

  Although the DOJ usually addresses the antitrust harms of vertical mergers such as AT&T/Time
  Warner with conditions, DOJ negotiators and deal critics have criticized conditions imposed on
  Comcast/NBCUniversal in 2011 as ineffective, sources said.

  Spokespeople for AT&T and the DOJ didn’t immediately return requests for comment.

  In-depth: Input, Customer Foreclosure Theories of Harm Could Drive DOJ Divestiture Ask

  Input foreclosure as key theory of harm. Although the AT&T/Time Warner deal raises a host of
  vertical issues, perhaps the most straightforward theory of harm arising from the transaction involves
  input foreclosure, or the prospect that AT&T would withhold Turner content—including TNT, TBS,
  and CNN—from rival pay-TV distributors, or raise its MVPD rivals’ costs for the content post-
  merger.

  Although the Time Warner acquisition will clearly give AT&T the ability to withhold Time Warner
  content, the company’s incentive to actually do so is a more complicated question. AT&T has agreed
  to pay roughly $85.4 billion for a Time Warner business that generates revenue primarily through
  MVPD distribution agreements and advertising sales, and withholding Turner content from willing
  buyers would substantially reduce the segment’s revenue.

  DOJ’s ultimate consideration in assessing an input foreclosure strategy’s likelihood, then, is whether
  AT&T would actually gain the incentive to withhold the Turner content from MVPD competitors—a
  function of AT&T’s ability to recoup upstream losses through enhanced downstream, MVPD profits.
  Given the reported Turner ask, DOJ appears to have concluded that the acquisition would drive such
  incentives, which the Division may view as not amenable to a behavioral fix.

  Customer foreclosure as a second key theory of harm. Although less likely to impact consumer
  prices in the near-term, customer foreclosure, through which AT&T could discriminate against Time
  Warner’s upstream programming rivals in distribution post-merger, also represents a potential
  competitive issue.

  In practice, customer foreclosure is input foreclosure’s mirror image—rather than AT&T withholding
  from rival distributors a crucial input such as TNT, TBS, or HBO, a customer foreclosure strategy
  would involve AT&T excluding Time Warner’s upstream (Fox, Viacom, etc.) competitors’ access to
  AT&T’s broadband, wireless, or MVPD customers in order to benefit its newly-acquired Time Warner
  content segment.

  Customer foreclosure concerns would appear to explain DOJ’s CNN ask. Unlike general
  entertainment programming, the cable news market is arguably highly concentrated, including just
  three important competitors—CNN, Fox News Channel, and MSNBC. The cable news networks offer
  a unique product—full-day programming sourced from the same material. And notably, unlike
  general entertainment programming, cable news faces no real threat from OVD competitors Netflix,
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 12 of 27


  Hulu, or Amazon.

  As a result, the cable news networks may be relatively close substitutes from both viewer and
  advertiser perspectives. This conclusion is to some extent borne out by demographics, where the
  cable news viewers (CNN (median age 61), MSNBC (63), Fox News (67)) skew substantially older
  than broadcast network (median age of 54), or broadcast/cable viewers (44.4). And from an
  advertisers’ perspectives, the cable news networks may represent a unique platform for targeting an
  older audience, or, given viewership, certain issue or political advertisements.

  Given these issues, AT&T’s post-merger incentives to discriminate against unaffiliated programming
  may be most pronounced in cable news. This is especially the case given that MSNBC, a second
  cable news competitor, is owned by Comcast. In fact, well before Delrahim entered the division, DOJ
  staff was investigating whether AT&T’s proposed Time Warner acquisition would heighten the
  potential for the merged company and Comcast to coordinate to harm content and video distribution
  rivals.




  The Capitol Forum is a subscription news service providing                          1233 20th St. NW
  comprehensive coverage of competition policy and in-depth market               Washington, DC, 20036
  and political analysis of specific transactions and investigations.                    202-601-2300

  By using our email delivery service, you acknowledge and agree
  that, in order to ensure electronic delivery accuracy and copyright
  compliance, we may use electronic delivery software, which may
  forward to us certain technical data and newsletter usage
  information from any computer that opens this email. We will not
  share this information with anyone outside the company, nor will we
  use it for any commercial purpose.

  © 2017 by The Capitol Forum. The contents of this email and any
  proprietary content it enables you to access are copyrighted by The
  Capitol Forum. Recipients shall not directly or indirectly reproduce,
  download or otherwise distribute (in print, electronic, or intranet
  format) this content without prior written permission from The
  Capitol Forum. Unauthorized reproduction or distribution is a
  violation of Federal Copyright Law.

  Edit your subscription | Unsubscribe
           Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 13 of 27


From:
To:
Subject:




From:

To:
Subject:




---------- Forwarded message ---------
From:
Date: Mon, Nov 13, 2017 at 1:13 PM
Subject: Fwd: AT&T/Time Warner: DOJ Criticized Comcast/NBCU Consent Decree as Ineffective Before
Rejecting Parties’ Behavioral Remedy Proposals
To: Joshua Fineman <jfineman@bloomberg.net>




---------- Forwarded message ----------
From: The Capitol Forum <editorial@thecapitolforum.com>
Date: Mon, Nov 13, 2017 at 12:55 PM
Subject: AT&T/Time Warner: DOJ Criticized Comcast/NBCU Consent Decree as Ineffective Before Rejecting
Parties’ Behavioral Remedy Proposals
To:




   Web Version | Update preferences | Unsubscribe
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 14 of 27




AT&T/Time Warner: DOJ Criticized Comcast/NBCU Consent Decree
as Ineffective Before Rejecting Parties’ Behavioral Remedy
Proposals

Vol. 5 No. 383 - November 13, 2017 - Click here to access our library.

DOJ Update

DOJ leadership, in meetings with AT&T and Time Warner representatives, slammed the
department’s Comcast/NBCUniversal consent decree as ineffective and easily undercut, rejecting
AT&T and Time Warner’s call for a similar agreement to fix the government’s problems with their
deal, sources familiar with the matter said.

In the recent meetings, the DOJ said it is concerned Comcast could have violated the NBCU consent
decree requirement that it not involve itself in video streaming service Hulu’s operations, the sources
said. The department’s critical view of the 2011 settlement in part led new DOJ antitrust chief Makan
Delrahim last week to demand divestitures instead of behavioral remedies from AT&T CEO Randall
Stephenson, the sources said.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 15 of 27


Deal supporters have pointed to Comcast/NBCU as the deal most analogous to AT&T/Time Warner
and the transaction’s consent decree as a proven check on Comcast’s ability to harm rival MVPDs
and content companies, urging a similar agreement for AT&T/Time Warner. But the DOJ’s dismissal
of the decree, and behavioral remedies generally, signals the difficulty AT&T faces in convincing the
government to accept a settlement involving anything less than divestitures of Time Warner-owned
Turner Broadcasting’s cable networks.

The government has until around Thanksgiving, sources said, to decide whether to sue or accept a
remedy addressing its concerns. Those include AT&T through the acquisition gaining the power to
raise MVPD rivals’ costs for Time Warner content, or coordinate with Comcast to obtain the best
contract terms from competitors.

If the DOJ sues, the Comcast/NBCU consent decree could become the focus of a courtroom fight
over the effectiveness of behavioral remedies, until recently the government’s preferred method for
fixing harms in vertical mergers. Delrahim in a speech last month said he favored divestitures over
behavioral fixes and that the DOJ is reviewing 1,400 consent decrees the DOJ made with
companies.

The DOJ has in the past accused AT&T of not hewing to merger-related consent decree conditions.
In 2009, AT&T agreed to pay more than $2 million to settle department allegations that the company
violated a consent decree and related court order regarding the purchase of Dobson
Communications.

So far, the DOJ hasn’t indicated an interest in moving against Comcast for any alleged violations,
sources said, although President Trump as a candidate said he wanted to unravel the NBCU deal.
The department could, if it chose, file a civil contempt action in federal court to stop any alleged
violations. If the DOJ wanted to go further and demand harsher behavioral restrictions or even
divestitures, it would likely have to file a separate case.

Through the years, Comcast has proclaimed the success of the NBCU decree, noting that industry
players filed under arbitration only a handful of complaints against the company. Comcast’s critics
said so few complaints were filed because the arbitration system took too long to render a decision,
prompting the DOJ to insist on a speedier arbitration system in an AT&T/Time Warner consent
decree under discussion.

Spokespeople for the DOJ and AT&T declined to comment. Comcast did not immediately return
requests for comment.

Comcast violation alleged. In 2013, executives from Comcast, 21st Century Fox, and Disney –
Hulu’s co-owners – allegedly discussed the video service’s future, according to 2015 a Wall Street
Journal article. At a Sun Valley, Idaho, meeting, Comcast allegedly said it would help make Hulu a
service nationally competitive with Netflix, potentially violating Comcast’s promise to the DOJ to
become a silent Hulu co-owner after the NBCU purchase.

Comcast’s proposal persuaded the co-owners to call off the sale, according to the paper. A Comcast
spokesperson at the time denied that the company violated the consent decree.

Distaste for Behavioral Fixes

In his first speech as the DOJ antitrust head, Delrahim made known his distaste for behavioral fixes,
telling an audience last month that he was a law enforcer, not a regulator who would monitor
companies’ adherence to consent decree conditions.

While for decades the DOJ most often has imposed behavioral conditions on problematic vertical
mergers, Delrahim’s insistence that AT&T sell off Time Warner-owned Turner Broadcasting networks
is part of a larger movement on the left and right toward structural relief in such deals.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 16 of 27



The new antitrust chief reached his decision after reviewing the Obama administration’s conclusion
last year that it would sue to block Lam Research’s bid for KLA-Tencor, a separate source said. The
department generally considered the deal a vertical transaction, combining the No. 1 supplier of
semiconductor fabrication equipment with a major provider of measuring and inspection equipment.
In successfully pressuring the parties to walk away from the deal, the DOJ said Lam Research would
have had the ability to foreclose its competitors by delaying their access to important KLA-Tencor
equipment and services.

In any potential courtroom battle, the government and AT&T will focus their legal arguments on Time
Warner acquisition’s alleged harms and benefits. AT&T CEO has argued publicly and in meetings
with the DOJ, the deal would allow his company to offer new video content designed for its wireless
customers and utilize customer data to let advertisers tailor their messages to specific audiences.
Vertical mergers can result in significant cost efficiencies, which is the major reason U.S. antitrust
enforcers have been more reluctant to block the deals compared with transactions between direct
competitors.

Delrahim, though, challenged Stephenson’s efficiencies claims and told the executive that they could
be realized through contractual agreements with Time Warner and didn’t require the company’s
acquisition, a source familiar with the matter said.




The Capitol Forum is a subscription news service providing                            1233 20th St. NW
comprehensive coverage of competition policy and in-depth market                 Washington, DC, 20036
and political analysis of specific transactions and investigations.                      202-601-2300

By using our email delivery service, you acknowledge and agree
that, in order to ensure electronic delivery accuracy and copyright
compliance, we may use electronic delivery software, which may
forward to us certain technical data and newsletter usage
information from any computer that opens this email. We will not
share this information with anyone outside the company, nor will we
use it for any commercial purpose.

© 2017 by The Capitol Forum. The contents of this email and any
proprietary content it enables you to access are copyrighted by The
Capitol Forum. Recipients shall not directly or indirectly reproduce,
download or otherwise distribute (in print, electronic, or intranet
format) this content without prior written permission from The
Capitol Forum. Unauthorized reproduction or distribution is a
violation of Federal Copyright Law.

Edit your subscription | Unsubscribe
           Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 17 of 27


From:
To:
Subject:




From:

To:
Subject:




---------- Forwarded message ---------
From: Joshua Fineman (BLOOMBERG/ NEWSROOM:) <jfineman@bloomberg.net>
Date: Tue, Nov 14, 2017 at 12:14 PM
Subject: Re:Fwd: Discovery/Scripps: Given AT&T/Time Warner Developments, Malone Common Ownership Issues
May Raise Vertical Concerns
To:


tks


To contact me please call 212-617-8953 work 917-402-6904 cell
From:                        At: 11/14/17 15:12:16
To: JO                      G/ NEWSROOM: )
Subject: Fwd: Discovery/Scripps: Given AT&T/Time Warner Developments,
Malone Common Ownership Issues May Raise Vertical Concerns

        ---------- Forwarded message ----------
        From: The Capitol Forum <editorial@thecapitolforum.com>
        Date: Tue, Nov 14, 2017 at 10:00 AM
        Subject: Discovery/Scripps: Given AT&T/Time Warner Developments, Malone Common
        Ownership Issues May Raise Vertical Concerns
        To:




           Web Version  | Update preferences  | Unsubscribe
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 18 of 27




  Discovery/Scripps: Given AT&T/Time Warner Developments,
  Malone Common Ownership Issues May Raise Vertical Concerns

  Vol. 5 No. 384 - November 14, 2017 - Click here to access our library.

  Deal Update

  Liberty Media Chairman John Malone’s cross-ownership interests in Charter Communications and
  Discovery may raise DOJ concerns around whether Malone would be positioned to influence
  Discovery to foreclose programming from Charter’s rivals post-merger.

  Although the FCC in 2016 concluded that it would be unprofitable for Malone to foreclose Charter’s
  rivals from Discovery programming, the analysis also identified certain Scripps programming as a
  substitute for certain Discovery content. However, because the instant transaction would unite
  Discovery and Scripps programming under common control, interviewed economists indicate that
  analyzing the deal would almost certainly require modifications to the FCC’s previous diversion
  analysis.

  The potential vertical issue arising from Malone’s cross-ownership takes on increased importance
  given DOJ’s aggressive position in an AT&T/Time Warner transaction which combines distribution
  and programming assets.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 19 of 27


  However, a number of factors ultimately distinguish the two deals, including Malone’s lack of outright
  ownership of both content and distribution assets, Discovery/Scripps’ lack of clear “must have”
  content, and the emergence of over the top content delivery options. Ultimately, then, although the
  Malone cross-ownership issue might require the parties additional time to resolve, it does not appear
  to be an issue likely to delay closing, or otherwise result in remedial action.

  The financial entanglements of John Malone and Advance Newhouse in Charter and
  Discovery. The FCC examined potential foreclosure issues raised by Malone’s ownership interests
  in both Charter and Discovery in connection with its review of the Charter/TWC transaction, which
  closed in 2016. The Charter/TWC transaction also involved the simultaneous acquisition of Bright
  House, a small cable company controlled by Advance Newhouse (AN), which also had an ownership
  interest in both Discovery and Charter.

  Malone had an ownership interest in Discovery and sat on its Board of Directors. Malone’s holdings
  also included various stakes in Liberty Broadband and Liberty Interactive, which in turn held various
  stakes in Charter. As part of its analysis, the FCC assumed that the Malone and AN ownership
  interests in both Charter and Discovery would align their incentives, increasing the likelihood that
  they would wield their joint influence to withhold Discovery programming from MVPDs that compete
  with Charter.

  Although combining Malone’s and AN’s ownership interests overstates Malone’s independent
  influence over Charter and Discovery, it accounts for the scenario that Malone and AN might act in
  concert to influence Charter or Discovery if each would benefit from the coordination.

  In response to a request for comment, Discovery provided the following statement: “We are working
  with the Department of Justice to review the proposed transaction and continue to provide
  information in support of that review. We continue to anticipate closing the transaction by early 2018,
  bringing together a suite of world-class linear, digital and short-form entertainment brands to the
  benefit of consumers and business partners, and creating a more durable independent media
  company.”

  Scripps did not respond to a request for comment.

  In Depth: Input Foreclosure the Most Significant Concern Raised by Cross Ownership

  Analytical approach to consider equity and diversion ratios. The general input foreclosure
  concern in both Charter/TWC and Discovery/Scripps is that Malone and AN would jointly exert their
  influence over Charter and Discovery to increase the cost or completely withhold Discovery
  programming from Charter’s rivals.

  A profit maximizing firm would only engage in foreclosure if they expect their foreclosure revenue
  (generated from new Charter subscribers seeking withheld Discovery content) will exceed lost
  licensing revenue (affiliate fees and advertising revenues that would have been earned from
  licensing foreclosed MVPD rivals). As the FCC is not reviewing the Discovery/Scripps transaction,
  DOJ will undertake an independent analysis of equity and diversion ratios to predict whether a
  foreclosure strategy would be profitable. It is likely that DOJ’s findings will be similar to the FCC’s
  findings in the Charter/TWC transaction as Malone’s and AN’s respective holdings in Charter and
  Discovery are largely unchanged.

  Generally, the equity ratio represents the effective ownership that Malone and AN would have in
  both Charter and Discovery based on the ownership interests each has in various entities that hold
  Charter and Discovery equity. In Charter/TWC, the FCC found that Malone and AN would have a
  combined 35.8 percent equity share of Discovery and a combined 14.7 percent ownership interest in
  the new Charter entity.

  The diversion ratio, generally, considers both the expected departure rate (the number of
  subscribers estimated to switch to Charter should they be foreclosed from Discovery programming)
  and the critical departure rate (the number of subscribers that would have to switch to Charter to
  make the foreclosure profitable).
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 20 of 27


  Based in part on the equity ratio and diversion rates considered on a nationwide and DMA level
  basis, the FCC concluded that the relatively limited equity interests that Malone and AN would have
  in Charter (14.7 percent), relative to their equity interests in Discovery (35.8 percent) would make
  foreclosure unlikely. Any additional revenue gained from subscribers switching to Charter to obtain
  otherwise foreclosed Discovery programming would be far outweighed by Discovery’s potential loss
  of licensing and advertising revenues. In other words, given the equity ratios, the level of diversion
  to Charter was determined to be insufficient to make a foreclosure strategy profitable.

  Scripps addition could potentially impact foreclosure analysis outcome. An important
  component of the diversion analysis is the availability of programming substitutes. That is,
  subscribers of rival MVPDs might turn to these programming alternatives instead of switching to
  Charter should they be denied Discovery programming post-merger.

  When identifying substitutes for Discovery in connection with the Charter/TWC transaction, the
  parties identified the History, National Geographic, Smithsonian, and Travel channels, PBS stations,
  and HGTV as substitutes for Discovery’s general programming. Two of the identified Discovery
  programming substitutes, however, are Scripps networks - the Travel Channel and HGTV. These
  putative substitutes, would of course, be controlled by Discovery should it acquire the Scripps
  networks. It follows that if subscribers foreclosed from Discovery programming have fewer
  programming substitutes, there is a greater likelihood that they will switch to Charter.

  A subscriber of a foreclosed MVPD may be further encouraged to switch to Charter if additional
  popular content becomes part of the Discovery programming bundle that is foreclosed. That is, if the
  Scripps programming is also denied to rival MVPDs once it becomes part of Discovery, it may
  incrementally increase the likelihood that subscribers would defect if they do not believe there are
  adequate substitutes to the foreclosed Scripps programming.

  An economist not affiliated with the transaction stated, “from an economic perspective, it is possible
  that if formerly independent Scripps programming was considered as a substitute for general
  Discovery programming in the FCC’s previous analysis, the diversion ratio could be different if
  Scripps and Discovery programming now became affiliated.”

  In Depth: Numerous Factors Indicate that Foreclosure Will Not Require Remedial Action

  Discovery/Scripps’ lack of “must have” programming makes substitution less critical.
  Although Discovery’s acquisition of Scripps may, on the margins, increase the risk of post-merger
  foreclosure, there are a number of factors that suggest that DOJ concludes—as the FCC did in 2016
  —that a Charter-focused foreclosure strategy would not be profitable in the Discovery/Scripps
  transaction.

  The degree to which Discovery programming and Scripps programming are considered substitutes
  will certainly affect the level of diversion if both are withheld from subscribers. But an important
  related inquiry goes to how critical subscribers consider the foreclosed programming itself. That is, if
  subscribers do not view programming as “must-have,” they will be less inclined to switch to another
  MVPD provider if that programming is withheld.

  Certain types of programming such as sports, broadcast network programming, and certain news
  channels may be considered “must have” or marquee programming by subscribers – a point at the
  heart of the DOJ’s foreclosure concerns in the AT&T/Time Warner transaction. While popular, it is
  unlikely that either Discovery or Scripps programming is considered to be “must have” by
  subscribers.

  In the Charter/TWC review, Discovery itself asserted that it “does not offer the type of broadcast
  network or regional sports programming that would cause subscribers to switch MVPDs.” And,
  according Discovery, it would not be profitable for it to foreclose Charter’s competitors because, “not
  only would it lose licensing fees and advertising revenues, viewers would find substitutes and stop
  watching its programming.”

  A number of metrics—most notably, the companies’ declining subscriber bases—support this view of
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 21 of 27


  the Discovery and Scripps programming. Moreover, according to an RBC Capital Market Report,
  Scripps has a 5 percent ratings share but represents only 1.7 percent of affiliate fees. Discovery has
  an 8.1 percent rating share but receives only 5.3 percent of affiliate fees. This indicates that at the
  bargaining table, Discovery and Scripps are not considered to be “must have” programming by
  MVPDs as much as other networks such as Disney, which has an 8.5 percent rating share but
  accounts for 34.4 percent of affiliate fees.

  The lack of marquee programming offered by both Discovery and Scripps likely dampens the level of
  diversion of foreclosed subscribers to Charter as well as the impact of any putative substitution
  between the programming of the two networks.

  OTT, broadband issues. The emergence of “over the top” (OTT) could also mitigate the
  effectiveness of a foreclosure strategy. OTT refers to the delivery of content via the internet without
  requiring users to subscribe to cable or satellite pay-tv service like Charter or DIRECTV. If foreclosed
  subscribers can obtain Discovery or Scripps programming without the need to switch to Charter, a
  foreclosure strategy would be less successful.

  There is a growing list of OTT service providers such as DirecTV NOW, Sling, Hulu, PlayStation
  Vue, and YouTube TV offering customers the opportunity for highly personalized content delivery,
  including access to Discovery and Scripps programming. And while Discovery and Scripps do not
  currently offer a separate OTT option, the companies are expected to offer such service in the near
  term. Indeed, one of the purported benefits of the merger is the ability to provide a more compelling
  OTT option by combining popular Discovery and Scripps programming.

  But OTT usually requires a broadband connection, which is generally provided by the customer’s
  local cable company. Eric Schumacher-Rasmussen, editor at StreamingMedia.com explains,
  “customers seeking to cut the cable cord cannot completely free themselves from the cable
  company, at least today. And while there are nascent services such as Verizon go90 and Vivendi
  Studio+ that are pure wireless plays, customers choosing an OTT option will more likely than not
  have to rely on their broadband cable provider to enjoy OTT service.”

  The question then becomes whether OTT is a viable mitigating factor if Charter stands to gain even
  if subscribers of its MVPD rivals depart to an OTT option, rather than switching directly to Charter’s
  pay TV service. In theory, Charter could realize increased revenues from new broadband customers
  or if existing broadband customers upgrade their data package to accommodate for increased data
  usage for OTT services.

  Broadband data and pay TV, however, are currently available as separate services and a
  proliferation of OTT services would not necessarily mean increased revenues for cable broadband
  services. It is common that pay TV subscribers to Charter’s rivals such as DISH and DirecTV are
  already Charter broadband customers as satellite data transmission is less than ideal. And, at least
  today, broadband service pricing is not tiered in terms of the amount of data consumed, but rather by
  upload and download speeds.

  Schumacher-Rasmussen believes that while there could be opportunities for mischief—for example
  Comcast has been accused of throttling transmission speed of Netflix once a certain amount of data
  has been consumed—that is not yet a documented widespread concern.

  Other factors counseling against the likelihood of foreclosure. For Discovery to employ a
  foreclosure strategy that would benefit Malone and AN by virtue of their interest in Charter, such
  strategy could also involve the company potentially violating its fiduciary duty to company
  shareholders. This is especially the case given that, Discovery directors, such as Malone, must
  recuse themselves from any decision that involves or affects their personal, business, or
  professional interests.

  Likewise, assuming there have not been any corporate governance changes since the closing of the
  Charter/TWC transaction in 2016, there are numerous controls in place that would prevent Malone
  and AN from improperly influencing Charter. These include, among other things, that programming-
  related transactions require approval by a majority of unaffiliated directors. The Charter Board of
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 22 of 27


  Directors’ 13-member composition ensures that the five directors that Malone and AN can nominate
  would not be able to cause Charter to undertake conflicted transactions that do not benefit Charter
  as a whole.

  Finally, since the closing of the Charter/TWC transaction, there do not appear to have been reported
  incidents where Malone or AN have attempted to use their influence to cause Charter or Discovery
  to seek supra-competitive affiliate fees or to foreclose competing MVPDs altogether from Discovery
  programming.  

  Differences between AT&T/Time Warner and Discovery/Scripps reviews. The DOJ’s aggressive
  position in the AT&T/Time Warner review raises the possibility of increased scrutiny on the
  Discovery/Scripps transaction. However, although the DOJ’s aggressive position certainly
  demonstrates an increased interest in vertical foreclosure issues in the MVVPD space, there are
  significant difference between the two transactions.

  The primary difference is that AT&T/Time Warner is a vertical transaction through which a significant
  MVPD is purchasing a significant content provider. The Discovery/Scripps transaction, by contrast,
  does not involve distribution assets that would make foreclosure more probable. Although Malone’s
  cross ownership interest in both Discovery and Charter introduces a vertical relationship between
  distribution and content that creates some similarities with the AT&T/Time Warner transaction, there
  are several additional factors that distinguish the two transactions.

  One significant differentiator is that AT&T is directly acquiring a 100 percent interest in Time
  Warner’s programming. Thus, there are no equity ratios, speculation regarding aligned incentives
  due to partial ownership interests, assumptions that fiduciary duties would be ignored, or corporate
  governance safeguards against interested transactions. These factors reducing the likelihood of
  foreclosure are not present in the AT&T/Time Warner transaction.

  The quality of the content at play is also a significant differentiator. In the AT&T transaction, the
  foreclosure concerns are driven in large part by the fact that many of Time Warner’s cable networks
  transmit content that is perceived to be vital to subscribers of rival MVPDs, such as exclusive NBA,
  MLB, and NCAA Men’s Basketball tournament programming. This programming is considered “must
  have” insofar as subscribers would not view other programming, even alternative sports
  programming, as adequate substitutes, and may therefore switch MVPDs to regain access to the
  content, if withheld.

  While Discovery and Scripps both have popular programming, neither appear to have content that
  subscribers would consider to be “must have” in nature. This is evidenced by the lower affiliate fees
  that both Discovery and Scripps receive in proportion to their rating share as well as Discovery’s own
  acknowledgement that it, “does not offer the type of broadcast network or regional sports
  programming that would cause subscribers to switch MCPDs.”

  Accordingly, although the cross-ownership issue might require the parties to spend additional time to
  resolve, particularly in light of the recent AT&T/Time Warner developments, it does not appear to be
  an issue that would delay closing or result in remedial action.




  The Capitol Forum is a subscription news service providing                            1233 20th St. NW
  comprehensive coverage of competition policy and in-depth market                 Washington, DC, 20036
  and political analysis of specific transactions and investigations.                      202-601-2300

  By using our email delivery service, you acknowledge and agree
  that, in order to ensure electronic delivery accuracy and copyright
  compliance, we may use electronic delivery software, which may
  forward to us certain technical data and newsletter usage
  information from any computer that opens this email. We will not
  share this information with anyone outside the company, nor will we
  use it for any commercial purpose.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 23 of 27


  © 2017 by The Capitol Forum. The contents of this email and any
  proprietary content it enables you to access are copyrighted by The
  Capitol Forum. Recipients shall not directly or indirectly reproduce,
  download or otherwise distribute (in print, electronic, or intranet
  format) this content without prior written permission from The
  Capitol Forum. Unauthorized reproduction or distribution is a
  violation of Federal Copyright Law.

  Edit your subscription | Unsubscribe
           Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 24 of 27


From:
To:
Subject:




From:

To:
Subject:




---------- Forwarded message ---------
From:
Date: Thu, Nov 16, 2017 at 2:27 PM
Subject: Fwd: AT&T/Time Warner: As Sides Show No Signs of Nearing Settlement, Delrahim Issues Biting
Critique of Behavioral Remedies
To: Joshua Fineman <jfineman@bloomberg.net>




---------- Forwarded message ----------
From: The Capitol Forum <editorial@thecapitolforum.com>
Date: Thu, Nov 16, 2017 at 12:40 PM
Subject: AT&T/Time Warner: As Sides Show No Signs of Nearing Settlement, Delrahim Issues Biting Critique of
Behavioral Remedies
To:




   Web Version | Update preferences | Unsubscribe
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 25 of 27




AT&T/Time Warner: As Sides Show No Signs of Nearing
Settlement, Delrahim Issues Biting Critique of Behavioral Remedies

Vol. 5 No. 386 - November 16, 2017 - Click here to access our library.

DOJ Update

As AT&T and DOJ show no signs of nearing a settlement, DOJ antitrust chief Makan Delrahim on
Thursday issued a withering critique of behavioral remedies, the foundation of the two sides’ earlier
consent decree talks.

If Delrahim’s speech hardened the DOJ’s position on the deal, AT&T itself has shown no signs of
acceding to DOJ’s demands, and has offered no significant structural proposal to address Delrahim’s
request that the company sell off Turner Broadcasting networks, a source familiar with the matter
said. The DOJ has until the end of the month to decide whether to sue or accept a settlement,
sources said.

In a Tuesday meeting, Delrahim told leaders of the American Bar Association’s antitrust section that
he could file suit at any time or, with the permission of the parties, extend the department’s review, a
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 26 of 27


source familiar with the meeting said.

A suit based on Delrahim’s criticisms could clarify a long-running debate over whether antitrust
enforcers should handle anticompetitive harms in verticals deals such as AT&T/Time Warner
through behavioral remedies. Dealmakers have expressed alarm that a DOJ court victory could chill
the environment for mergers and acquisitions. An adverse court ruling, however, could make it more
difficult for US antitrust enforcers to address competition concerns arising from vertical transactions.

An AT&T spokesman confirmed Wednesday that the company and Time Warner had hired Daniel
Petrocelli of O’Melveny & Meyers as lead trial counsel in the event DOJ sues.

Delrahim speech. In his Thursday speech at the ABA Fall Forum, Delrahim sharply criticized
behavioral remedies as ineffective and overly regulatory.

“At times antitrust enforcers have experimented with allowing illegal mergers to proceed subject to
behavioral commitments. That approach is fundamentally regulatory, imposing ongoing government
oversight on what should preferably be a free market,” he said.

Cloaking his criticism of conduct remedies in a deregulatory, free-market conservative vocabulary—
and citing antitrust scholars ranging from Robert Bork to John Kwoka—Delrahim argued that conduct
remedies “require centralized decisions instead of a free market process. They also set static rules
devoid of the dynamic realities of the market,” he added.

Notably, Delrahim directly criticized arbitration remedies, which DOJ and the parties had discussed
as a potential fix to foreclosure issues arising from the AT&T/Time Warner transaction. He said
arbitration distorted the competitive process, and described an arbitrator as akin to a central planner.

Although Delrahim did not mention AT&T/Time Warner by name, he did cite a June 21 letter from 11
Senate Democrats calling for close scrutiny of the telecom tie-up. Delrahim mentioned the
Democrats’ contention that “after reviewing conditions placed on the Comcast-NBCUniversal deal,
we believe that the demonstrated lack of enforceability and reliability of such conditions have
rendered them insufficient as remedies for deals of this nature.” The view is largely consistent with
the DOJ front office’s opinion of the NBCU conditions’ effectiveness, a source familiar the matter
said.

Delrahim also argued that such conditions have “proven challenging to enforce” and “demand
ongoing monitoring and enforcement.” Conditions also raise difficult questions about duration—an
issue that was a key sticking point in AT&T/DOJ settlement talks.

“Behavioral remedies often require companies to make daily decisions contrary to their profit-
maximizing incentives … It is the wolf of regulation dressed in the sheep’s clothing of a behavioral
decree,” he said. “If a merger is illegal, we should only accept a clean and complete solution.”




The Capitol Forum is a subscription news service providing                              1233 20th St. NW
comprehensive coverage of competition policy and in-depth market                   Washington, DC, 20036
and political analysis of specific transactions and investigations.                        202-601-2300

By using our email delivery service, you acknowledge and agree
that, in order to ensure electronic delivery accuracy and copyright
compliance, we may use electronic delivery software, which may
forward to us certain technical data and newsletter usage
information from any computer that opens this email. We will not
share this information with anyone outside the company, nor will we
use it for any commercial purpose.
Case 1:19-cv-03715-RBW Document 1-2 Filed 12/12/19 Page 27 of 27


© 2017 by The Capitol Forum. The contents of this email and any
proprietary content it enables you to access are copyrighted by The
Capitol Forum. Recipients shall not directly or indirectly reproduce,
download or otherwise distribute (in print, electronic, or intranet
format) this content without prior written permission from The
Capitol Forum. Unauthorized reproduction or distribution is a
violation of Federal Copyright Law.

Edit your subscription | Unsubscribe
